 

10

11

12

13

14

15

16

17

18.

19

20

21

22

23

24

Case 2:13-cv»00791-.]LR Document 29 Fi|ec| 11/13118 Page 1 013

THE HONORABLE JAl\/[ES L. ROBART

UNITED STA-TES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MASSACHUSETTS BAY INSURANCE
COMPANY, a foreign corporation,

Plf%imiff» No. 2;13-¢v-00791 JLR
"- . sTlPULATED MorloN ANI)
WALFLOR JNDUSTRIES, I_No,, a Washingron ORDER AMENDING BRIEFING
corporation; JOHN URAL, an individual; SCHEDULE ON CROSS MOTIONS

JAMES HEWITT, an individual; and MICHAEL FOR SUMMARY JUDGMENT
CZERW]NSKI, an individual,

Note on Motion Calendar: November

Defendants. 133 2018

 

 

 

Pursuant to LCR 7(1<), Plaintiff Massachusetts Bay lnsurance Company and Defendants
Walflor lndustries, Inc., John Ural, J ames Hewitt and Mlchael Czerwinski (“Defendants”)
stipulate as follows:

l. On October 25, 2018, an order Was entered getting the briefing schedule on cross
motions for summary judgment (Dkt #28), ordering a deadline for filing of cross motions for
summary judgment as November 15, 2018.

2. Due to the attorneys’ sch`edules, the Plaintiff and Defendants hereby stipulate to

extending the deadline for filing the cross motions four court days to November 21, 2018.

sTlPULATED Mo-TroN AND oRDER sETTING
BR:EFING sCHEDULE oN CRoss MoTloNs FOR
sUMMARY JUDGMENT (2:18~¢\/~00791 JLR) - 1 '1`°“SLEYB“A1~ S“"»PHENSPLLC

1700 Seventh Avenue, Su|ts 2200
Sealtle, Washington 98101
TEL. 206.652.5600 ¢ FAX 206.582.2992

 

 

 

10

11’

12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:18-cv-00791-.3LR Document 29 Filed 11/131'18 Page 2 013

3. All other deadlines, including the original noting date of December 14, 2018,
remain the same pursuant to the October 25, 2018 order. -

Dated: November 13, 2018

 

 

BULLIVA'NT HOUSER BAILEY PC TOUSLEY BRAIN sTEPHENs PLLC
By: S/Mar,qareiM Van Vaik€nburg. per By: s/ Chase C. Alvord
authorization Chase C. Alvord, WSBA #26080

Margaret M. Van Valkenburg, WSBA #13900 Email: calvord@tousley.com
Email: megge.vanvalkenburg@bullivant.com 1700 Seventh Avenue, `Suite 2200

 

888 SW 511i Avenue, Suite' 300 Seattle, WA 98'101
POl'tland,. OR 972()4 Tel: 2-06.632.5600
Tel: 503.228.6351. Attorney for Defenclant.s‘

s/Maithew J. Sekiis per authorization
Matthew J. Sekits, WSBA #2`61?5
Email: matthew.sekits@bullivant.com
1700 Seventh Avenue, Suite 1810
Seattle, WA 98101

Te1:206.521.6452

Attorneys for Plainiijjr

 

IT IS SO ORDERED:

Dated:}l;\}h\ill?{¥\\()$$ iL’l. 9~®\ g 0

..,..1.... ma

I-lonorable 1 nies L. Robart

 

 

Presented By:
TOUSLEY BRA]N STEPHENS PLLC

s/ Chase C. Aivorci
Chase C. Alvord, WSBA #26080
Email: calvord@tousley.com

BULLIVANT HOUSE BAILEY PC

sx"Margaret M.. Van ch`kenburg per authorization
Margaret M. Van Val.l~;enburg, WSBA #13900
Email: megge.Vanvall<enbu;rg@bullivant.com

S/Matfhew .]. Sekits per authorization
Matthew J. Sekits, WSBA #26175
Email: matthewsel<its@bulliva.nt.eom

sTrPULATED MoTloN AND oRDER s-ETTING
sninFiNG sCHEDULE oN CRoss MoTloNs ron
sUMMARY JUDGMENT (2;1s-cv~00791 JLR) _ 2 T°USLE"B“AINSTEPHENSPLLC

1700 Sevensh Avenue, Suile 2200
Seatt|e. Washington 98101
TEL. 206.682.5600 n FAX 206.682.2§92

 

 

 

10

11

12

13

.14

15

16

17

18

19

20

21

22

23

24

 

Case 2:18-cv~00791-JLR Document 29 Filed 11113/18 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on November 13, 2018, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which Will Send notification of such filing to all
parties registered on the CM/ECF system All other parties (if` any) shall be served in
accordance With the Federal Rules of Civil Procedure.

I)'ATED at seat/11a Washingt@n, this 13111 day ofNovemizer, 2013.

S/ Chase C. Alvorci

Chase Alvord, WSBA #26080
calvord@tousley.com

Attorneys for Defendants

TOUSLEY BRAIN STEPHENS PLLC

64361'002/52460 1 .1

sTlPULATED MOTION AND oRDER surmer
BRLEFJNG sCHEDULE oN CRoss MoTioNs Fon
SUMMARY JUDGMENT (2:18-cv-00'1'91 JLR) _ 3 T°US‘-»F'Y “RA‘NST““ENS"LLC

1700 Se\renth Avenue, Suite 2200
Seatt|e, Washingtcn 98101
TEL. 206.682.5600 » FAX 206.602.2992

 

 

